Action to recover damages for personal injuries allegedly sustained by plaintiff as the result of the defendants’ negligence in the operation of motor vehicles. Defendants City of New York and Bernard Watkins appeal from a judgment in favor of plaintiff and against said defendants in the sum of $60,204.25, entered after a jury trial. Judgment reversed on the facts and a new trial granted, with costs to abide the event, unless within twenty days after the entry of the order hereon respondent stipulates that the verdict in her favor be reduced to $40,000, in which event the judgment, as so reduced, is affirmed, without - costs. In our opinion the verdict of the jury in the sum of $60,000 was excessive. Nolan, P. J., Carswell, Adel, MaeCrate and Schmidt, JJ., concur.